IN THE SUPREME COURT OF NORTH CAROLINA

                          No. 379A14

                     Filed 18 December 2015
KATHLEEN BEADNELL, RAYMOND BEADNELL, RICHARD BEMIS, DAWN
BENNETT, MICHAEL BENNETT, DONNA BERRY, WILLIAM BERRY, JUDY
BLOODWORTH, DARLENE BROYLES, WILLIAM BROYLES, PATRICIA
CALDERONE, READ CALDERONE, JANET CAMERON, PAUL CAMERON,
WAYNE CAMERON, MICHELE CARDNO, THOMAS CARDNO, JAMES CARY,
JR., LISA CARY, JOSEPH CIPRIANI, KAREN CIPRIANI, CATHERINE
COLELLA, CHARLES COLELLA, FITZGERALD FAMILY TRUST, CHARLES
FITZGERALD, MARY FITZGERALD, NANCY FLAHERTY, THOMAS
FLAHERTY, DEBRA FREEDMAN, RICHARD FREEDMAN, BLAIR HANSON,
JEFF HANSON, BLANEY HARPER, SHARON HARPER, ARLENE JUROW,
LESTER JUROW, PATRICIA KARL, CHRISTINE KENT, JAY KENT, STEPHEN
LUNN, DANIEL LOWNES, SHARON LOWNES, DOROTHY MANCUSO,
RICHARD MANCUSO, WILLIAM MCENROE, MICHAEL MCGARRY,
MILLIKEN FAMILY TRUST, JOHN MILLIKEN, LINDA MILLIKEN, PETER
MITCHELL, SUSAN MITCHELL, JACQUE MUNROE, SCOTT MUNROE,
DIANE NEALE, PETER NEALE, BONNIE PASSARELLA, DAVID PATTERSON,
DEBORAH PATTERSON, TAMARA PETRILLO, MICHAEL RATCHFORD,
VALERIE RATCHFORD, MARGARET RIDGE, ANGELINA SANDOLO, MARIO
SANDOLO, PAUL SANDOLO, DAVID SHERMAN, SANDRA SHERMAN,
JOELENE SLOCUM, DOLORES SMITH, MARY SMITH, ROBERT SMITH,
KAREN SPINELLI, MICHAEL SPINELLI, JANET STEWART, PETER
STEWART, GLEN TALLEY, VIRGINIA TALLEY, ROBERT TUGYA, SUZANNE
TUGYA, ERIC VAN SLYKE, KARIN VAN SLYKE, GORDON C. WICKE, JR.,
GORDON C. WICKE, JR. TRUST, KATHLEEN WICKE, JERRY WICKERSHAM,
KATHLEEN WICKERSHAM, EMILY WILSON, LUCAS WILSON, and JOANNA
ZUMALT-MCGARRY
         v.
COASTAL COMMUNITIES AT OCEAN RIDGE PLANTATION, INC., COASTAL
COMMUNITIES AT OCEAN RIDGE PLANTATION, LLC, COASTAL
COMMUNITIES, INC., MARK A. SAUNDERS, DEBORAH BOODRO, MAS
PROPERTIES, LLC, THE MORTGAGE COMPANY OF BRUNSWICK, INC.,
BRENDAN GORDON, JAMES POWELL, JAMES POWELL APPRAISALS, LLC,
LYNN RABELLO, BRANCH BANKING AND TRUST COMPANY, BB&T
COLLATERAL SERVICE CORPORATION, BAXLEYSMITHWICK PLLC, and
DOUGLAS BAXLEY
           BEADNELL V. COASTAL CMTYS. AT OCEAN RIDGE PLANTATION, INC.

                                   Opinion of the Court



        Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from opinions and orders granting

motions to dismiss entered on 27 June 2011 and 13 June 2012 by Judge John R. Jolly,

Jr. in Superior Court, Brunswick County. On 10 October 2014, pursuant to N.C.G.S.

§ 7A-31(a) and (b)(2), and Rule 15(e)(2) of the North Carolina Rules of Appellate

Procedure, the Supreme Court on its own initiative certified the case for review prior

to determination in the Court of Appeals. Heard in the Supreme Court on 18 March

2015.


        Hodges & Coxe, P.C., by C. Wes Hodges, II and Sarah R. Buzzard, for plaintiff-
        appellants.

        Teague, Campbell, Dennis & Gorham, LLP, by Jacob H. Wellman and Natalia
        K. Isenberg, for defendant-appellees James Powell, James Powell Appraisals,
        LLC, and Lynn Rabello.

        Poyner Spruill LLP, by J. Nicholas Ellis and Caroline P. Mackie, for defendant-
        appellees Branch Banking and Trust Company and BB&T Collateral Service
        Corporation.


        PER CURIAM.


        For the reasons stated in Arnesen v. Rivers Edge Golf Club & Plantation, Inc.,

___ N.C. ___, ___ S.E.2d ___ (2015) (375A14), the decision of the trial court is affirmed.


        AFFIRMED.




                                           -2-
          BEADNELL V. COASTAL CMTYS. AT OCEAN RIDGE PLANTATION, INC.

                                  Opinion of the Court



      Justice EDMUNDS concurs in part and dissents in part for the reasons stated

in his opinion in Arnesen v. Rivers Edge Golf Club & Plantation, Inc., ___ N.C. ___,

___ S.E.2d ___ (2015) (375A14).


      Justice HUDSON and Justice BEASLEY concur in part and dissent in part for

the reasons stated in Justice Hudson’s opinion in Arnesen v. Rivers Edge Golf Club &

Plantation, Inc., ___ N.C. ___, ___ S.E.2d ___ (2015) (375A14).




                                          -3-